UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5013


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ADRIAN G. VANLEEN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00027-JPB-1)


Submitted:    May 6, 2009                     Decided:   June 5, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric S. Black, Berkley Springs, West Virginia, for Appellant.
Sharon L. Potter, United States Attorney, Paul T. Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian G. Vanleen pled guilty to transporting obscene

material, in violation of 18 U.S.C. § 1462 (2006).                         The district

court sentenced Vanleen to forty-six months’ imprisonment, which

fell within his advisory guidelines range.                       Vanleen timely noted

his appeal, and we affirm.

               Vanleen    first   claims        that    his    conviction       should    be

vacated       because     his     guilty    plea         was     not     knowingly       and

voluntarily made with knowledge of the full consequences of his

plea.       In a post-sentencing challenge to a conviction by guilty

plea, a “reversal is warranted only if the plea proceedings were

marred by a fundamental defect that inherently resulted in a

complete miscarriage of justice, or in omissions inconsistent

with rudimentary demands for fair procedures.”                         United States v.

Ubakanma, 215 F.3d 421, 425 (4th Cir. 2000).                       In support of his

claim, Vanleen states that his plea was unknowing “because he

was    under    a   clear,      but   mistaken,         impression       that   he    would

receive a sentence of probation.”                 Vanleen’s assertion is belied

by    his    statements    during     his   Rule        11     hearing.     The      record

reveals that the magistrate judge conducted a thorough Rule 11

hearing free from any fundamental defect.                       We accordingly reject

Valeen’s first claim.

               Vanleen    next    claims    his        sentence    was    unreasonable.

This court reviews a sentence imposed by a district court under

                                            2
a deferential abuse of discretion standard.                            United States v.

Evans,    526      F.3d    155,       161    (4th   Cir.      2008).     In   reviewing     a

sentence, we must first ensure that the district court committed

no procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2006)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence - including

an   explanation          for    any    deviation       from    the    Guidelines     range.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                            If there are

no     procedural         errors,       we      then     consider       the    substantive

reasonableness            of     the        sentence.          Id.        A    substantive

reasonableness review entails taking into account the totality

of the circumstances.                  United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quotations and citation omitted).                                  This

court    presumes     a        sentence      within     the    guidelines     range   to   be

reasonable.         Id.         Even if we would have reached a different

result, this fact alone is insufficient to justify reversal of

the district court.             Id. at 474.

              We    have       reviewed      the    record,     conclude      the   district

court made the requisite “individualized assessment based on the

facts presented,” United States v. Carter, ___ F.3d ___, ___,

2009     WL     1110786,         at    *2,     *4      (4th    Cir.    Apr.     27,    2009)

(No. 08-4643) (quoting Gall v. United States, 128 S. Ct. 586,

                                                3
597   (2007)),   and   discern    no   basis     for    overturning   Vanleen’s

sentence.      Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court    and   argument   would    not     aid    the    decisional   process.



                                                                       AFFIRMED




                                       4